Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1761 Page 1 of 58




                           Exhibit 25
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1762 Page 2 of 58




                                Exhibit 25 - Page 581
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1763 Page 3 of 58




                                Exhibit 25 - Page 582
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1764 Page 4 of 58




                                Exhibit 25 - Page 583
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1765 Page 5 of 58




                                Exhibit 25 - Page 584
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1766 Page 6 of 58




                                Exhibit 25 - Page 585
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1767 Page 7 of 58




                                Exhibit 25 - Page 586
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1768 Page 8 of 58




                                Exhibit 25 - Page 587
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1769 Page 9 of 58




                                Exhibit 25 - Page 588
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1770 Page 10 of 58




                                Exhibit 25 - Page 589
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1771 Page 11 of 58




                                Exhibit 25 - Page 590
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1772 Page 12 of 58




                                Exhibit 25 - Page 591
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1773 Page 13 of 58




                                Exhibit 25 - Page 592
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1774 Page 14 of 58




                                Exhibit 25 - Page 593
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1775 Page 15 of 58




                                Exhibit 25 - Page 594
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1776 Page 16 of 58




                                Exhibit 25 - Page 595
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1777 Page 17 of 58




                                Exhibit 25 - Page 596
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1778 Page 18 of 58




                                Exhibit 25 - Page 597
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1779 Page 19 of 58




                                Exhibit 25 - Page 598
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1780 Page 20 of 58




                                Exhibit 25 - Page 599
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1781 Page 21 of 58




                                Exhibit 25 - Page 600
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1782 Page 22 of 58




                                Exhibit 25 - Page 601
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1783 Page 23 of 58




                                Exhibit 25 - Page 602
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1784 Page 24 of 58




                                Exhibit 25 - Page 603
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1785 Page 25 of 58




                                Exhibit 25 - Page 604
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1786 Page 26 of 58




                                Exhibit 25 - Page 605
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1787 Page 27 of 58




                                Exhibit 25 - Page 606
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1788 Page 28 of 58




                                Exhibit 25 - Page 607
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1789 Page 29 of 58




                                Exhibit 25 - Page 608
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1790 Page 30 of 58




                                Exhibit 25 - Page 609
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1791 Page 31 of 58




                                Exhibit 25 - Page 610
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1792 Page 32 of 58




                                Exhibit 25 - Page 611
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1793 Page 33 of 58




                                Exhibit 25 - Page 612
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1794 Page 34 of 58




                                Exhibit 25 - Page 613
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1795 Page 35 of 58




                                Exhibit 25 - Page 614
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1796 Page 36 of 58




                                Exhibit 25 - Page 615
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1797 Page 37 of 58




                                Exhibit 25 - Page 616
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1798 Page 38 of 58




                                Exhibit 25 - Page 617
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1799 Page 39 of 58




                                Exhibit 25 - Page 618
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1800 Page 40 of 58




                                Exhibit 25 - Page 619
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1801 Page 41 of 58




                                Exhibit 25 - Page 620
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1802 Page 42 of 58




                                Exhibit 25 - Page 621
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1803 Page 43 of 58




                                Exhibit 25 - Page 622
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1804 Page 44 of 58




                                Exhibit 25 - Page 623
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1805 Page 45 of 58




                                Exhibit 25 - Page 624
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1806 Page 46 of 58




                                Exhibit 25 - Page 625
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1807 Page 47 of 58




                                Exhibit 25 - Page 626
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1808 Page 48 of 58




                                Exhibit 25 - Page 627
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1809 Page 49 of 58




                                Exhibit 25 - Page 628
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1810 Page 50 of 58




                                Exhibit 25 - Page 629
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1811 Page 51 of 58




                                Exhibit 25 - Page 630
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1812 Page 52 of 58




                                Exhibit 25 - Page 631
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1813 Page 53 of 58




                                Exhibit 25 - Page 632
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1814 Page 54 of 58




                                Exhibit 25 - Page 633
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1815 Page 55 of 58




                                Exhibit 25 - Page 634
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1816 Page 56 of 58




                                Exhibit 25 - Page 635
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1817 Page 57 of 58




                                Exhibit 25 - Page 636
Case 3:17-cv-01112-JLS-NLS Document 85-26 Filed 04/15/19 PageID.1818 Page 58 of 58




                                Exhibit 25 - Page 637
